Citation Nr: 0945367	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 through July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

In July 2009, the Veteran appeared and provided testimony at 
a Travel Board hearing that was held at the Roanoke RO.


FINDING OF FACT

The Veteran has not been diagnosed with asbestosis; nor has a 
competent medical opinion been rendered relating any lung 
disorder to any in-service exposure to asbestos or to any 
other in-service incident.
 

CONCLUSION OF LAW

The Veteran's claimed asbestosis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis

In a June 2007 lay statement, March 2008 substantive appeal, 
and at his July 2009 Travel Board hearing, the Veteran 
contended that he was exposed to asbestos while working as a 
boiler tender on board the U.S.S. Strong during his active 
duty service.  At his July 2009 hearing, he testified that, 
while he served on the U.S.S. Strong, the ship was "dry 
docked" for a lengthy period of time during which it 
underwent a complete overhaul.  Also according to the 
Veteran, he was diagnosed in 2005 with asbestosis which is 
attributable to his reported in-service exposure to asbestos.

Notwithstanding the Veteran's contentions, VA treatment 
records in the claims file from 1992 through the present do 
not indicate a diagnosis of asbestosis, nor do they express 
any medical opinions relating any respiratory or lung 
disorder to the Veteran's active duty service.

VA treatment records reflect that the Veteran underwent an 
angioplasty for a heart condition in January 1992.  Follow-up 
treatment records through 1994 reflect ongoing complaints of 
chest pain, but do not document the diagnosis of a lung 
disorder.  In fact, these records consistently note that the 
Veteran's lungs were clear on clinical examination.  A chest 
x-ray performed in March 1993 also revealed the Veteran's 
lungs were clear.

After a hiatus in medical treatment, the Veteran was 
hospitalized in February 2005 for pneumonia.  A March 2005 CT 
scan of the chest suggested ill-defined densities scattered 
throughout both lung fields that may be consistent with 
chronic lung disease.  A follow-up CT scan in April 2005 
revealed that ground glass opacities, which were revealed on 
the March 2005 CT scan, were resolved.  The April 2005 CT 
scan also revealed persistent minimal pleural thickening in 
the right lateral lung and centrilobular and paraseptal 
emphysema in the upper lobes of both lungs.

Subsequent treatment records from January 2008 through June 
2009 reveal ongoing complaints of chest pain and shortness of 
breath.  In a January 2008 treatment record, the treating VA 
physician noted that, "[the Veteran] thinks he was exposed 
to asbestosis but is looking for documentation."  The Board 
notes that, notwithstanding the Veteran's contentions at that 
time, the VA physician did not provide a diagnosis of 
service-related asbestosis.  A September 2008 treatment note 
indicates that asbestos was observed on thoracotomy.  
Nonetheless, the record again does not indicate a diagnosis 
of asbestosis.  The record also does not express an opinion 
that the right lung pleural thickening and emphysema noted in 
the March and April 2005 CT scans are related to the observed 
asbestos, nor does it express an opinion that the observed 
asbestos originated from the Veteran's active duty service.  
Similarly, subsequent treatment records through June 2009 
also do not express any such opinions.  In fact, the Board 
notes that examinations performed in October 2008 and April 
2009 revealed that the Veteran's chest was clear.

At his July 2009 Travel Board hearing, the Veteran testified 
that he was initially diagnosed with asbestosis in 2005, 
following open heart surgery.  He stated that he was not 
receiving active treatment for asbestosis or other lung 
disorder.  Despite the Veteran's testimony in this regard, 
the medical evidence in the claims file does not indicate 
that a diagnosis of asbestosis was made at any time.  Equally 
troublesome for the Veteran's claim is that the Veteran also 
acknowledged at his hearing that he has not received a 
professional medical opinion which related a current lung 
disorder to his active duty service.

Without a medical diagnosis of asbestosis and a competent 
medical opinion relating that diagnosis to the Veteran's 
active duty service, service connection cannot be granted for 
the Veteran's claim.  Although the Board is mindful that the 
Veteran's March and April 2005 CT scans suggest a diagnosis 
of emphysema, again, the treatment records do not indicate 
that the Veteran's emphysema was related to in-service 
exposure to asbestos or to any other in-service incident.

Currently, the only other evidence of record supporting the 
Veteran's claim are his own lay opinions, as outlined at the 
outset of this decision.  With regard to the Veteran's 
contentions that he served as a boiler tender on board the 
U.S.S. Strong, service personnel records corroborate that he 
served on the U.S.S. Strong from 1954 through 1957.  Other 
service personnel records do indicate that the Veteran 
graduated as a Boilerman Class "C" in October 1955.  The 
records do not, however, confirm that the Veteran was 
assigned as a boiler tender during his service.

With regard to the Veteran's contentions concerning onset, 
diagnosis, and etiology of his claimed asbestosis, even if 
those contentions could be read as claiming continuity of 
symptomatology since service, such a history is substantially 
rebutted by the complete absence of treatment for this 
disorder either in service or soon thereafter and by the 
Veteran's own testimony that his asbestosis was not diagnosed 
until 2005 at the earliest (despite evidence demonstrating 
that asbestos was not detected in the Veteran's lungs until 
2008).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for asbestosis, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 was revised in part, effective as of May 
30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule, among other changes, removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

The Veteran was notified of the information and evidence 
needed to substantiate and complete a claim for service 
connection for asbestosis in a June 2007 letter, in which he 
was also notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, and VA treatment records have been 
obtained.

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of his current 
lung disorder.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA 
examination is "necessary" where the evidence, after taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the evidence does not establish that 
the Veteran's lung disorder was incurred during service.  
Under the circumstances, a VA examination to assess the 
nature and etiology of the Veteran's lung disorder is not 
"necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for asbestosis is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


